Citation Nr: 1311206	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  07-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an extraschedular evaluation in excess of 20 percent for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from September 1962 to February 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the RO that denied a disability rating in excess of 10 percent for service-connected chondromalacia of the right knee and post-operative residuals of right tibial plateau and lateral meniscus.  The Veteran timely appealed.

Pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Board inferred a claim for TDIU.  In March 2011, the Board denied an increased rating for the service-connected right knee disability; and remanded the issues of TDIU and an increased rating on an extraschedular basis, for referral to the Director of Compensation Service.

In March 2012, the RO granted a separate 10 percent rating for right knee degenerative arthritis effective November 18, 2005.  The Veteran was informed that this was a complete grant as to this issue and he was provided with notice of the determination and of his appellate rights that same month.  The record before the Board does not reflect that the Veteran has filed a notice of disagreement with either the assigned disability rating for arthritis or its effective date; and the matter will not be addressed by the Board in this decision.  

In May 2012, the Director of Compensation Service found that an extraschedular evaluation was warranted for the Veteran's service-connected right knee disability; and in July 2012, the RO increased the rating for the Veteran's right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals to 20 percent, effective November 18, 2005.  The RO indicated in the rating decision that this matter was ancillary and inextricably intertwined with the appellate issue so no further action was required.  Accordingly, this matter remains on appeal.  

By way of a March 2006 statement, the Veteran raised the issues of secondary service connection for a left ankle disorder and diabetes.  As these matters have not yet been adjudicated by the RO, they are referred to the RO for the appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and whether a higher extraschedular evaluation is warranted for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals.

Service connection has been established for chondromalacia of the right knee and post-operative residuals of right tibial plateau and lateral meniscus, rated as 20 percent disabling; and for degenerative arthritis of the right knee, rated as 10 percent disabling on an extraschedular basis.  As these disabilities stem from a common etiology, they are combined for purposes of applying 38 C.F.R. § 4.16.  The combined disability rating, currently, is 30 percent disabling.

The governing regulations provide that, to qualify for a TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If the evidence demonstrates that the Veteran is unemployable by reason of his service-connected disabilities, but fails to meet these percentage standards, the claim shall be submitted to the Director of Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran no longer maintains employment.  He last worked full-time as a police officer in October 1996.  He completed three years of college, and underwent additional annual police officer training.

Private treatment records, dated in November 1996, indicate that the Veteran could not ride in a car or stand for any period of time without having severe right knee pain.  The Veteran was asked to stay off work at that time in an effort to rehabilitate his right knee, and he was not expected to return for any type of gainful employment for at least four-to-six months.  The Veteran's treating physician agreed with the Veteran's decision to retire from his law enforcement career, and suggested that the Veteran would have further trouble in the future with his right knee.

The report of a March 2006 VA examination reflects that the Veteran's degenerative arthritis of the right knee is a disabling problem for the Veteran, and interferes with his daily activities and puts him at risk for falls and further injury; and indicates that the Veteran likely will require a total knee arthroplasty in the future.  

The report of a February 2007 VA examination reflects that the Veteran uses a cane intermittently for walking, and that he is able to stand more than one hour but less than three hours.  He is able to walk one-quarter mile.  The examiner noted no deformity or instability of the right knee joint, although there is pain and the knee gives way at times.  Following range of motion testing, the examiner noted painful and guarded movement; and moderate effects on chores and shopping, and severe effects on exercise and sports and recreation.  

In May 2012, the Director of Compensation Service indicated that sufficient medical evidence of record is required to evaluate the Veteran's service-connected disabilities within the past 12 months for an award of TDIU.  Here, the last examination was conducted in February 2007, and there is no medical opinion as to whether the Veteran is capable of performing sedentary work.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In addition, the cover of Volume 1 of the claims folder indicates that a rehabilitation and education folder was in existence.  As this information is relevant to the TDIU claim, the RO should attempt to obtain this folder on remand.

Finally, as the extraschedular evaluation is intertwined with the TDIU matter, and as the VA examination may provide relevant information with respect to that issue, it must also be remanded.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's VA rehabilitation and education folder.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

The examiner should interview the Veteran as to his employment and education history.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected chondromalacia of the right knee and post-operative residuals of right tibial plateau and lateral meniscus; and degenerative arthritis of the right knee, results in the inability to obtain and/or maintain substantially gainful employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner should set forth a rationale for the conclusions reached.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

The examiner should also provide information as to the severity of the service-connected right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals, and how the disability interfered with the Veteran's work as a police officer.   

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the issues on appeal-taking into consideration provisions of 38 C.F.R. § 3.321(b) and § 4.16(b).  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


